Case 19-11000-elf        Doc 13     Filed 05/03/19 Entered 05/03/19 14:59:00        Desc Main
                                    Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re: Robert A. Jackson                                   BANKRUPTCY CASE
                                      Debtor               NO.: 19-11000
                                                           CHAPTER 13



                  OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

       U.S. Bank National Association, as Trustee for Lehman Brothers Small Balance

Commercial Mortgage Pass-Through Certificates, Series 2007-2, by its servicer, Ocwen Loan

Servicing, LLC (“U.S. Bank”), through its counsel, objects to the confirmation of the Debtor’s

Plan for the following reason(s):

1.     Debtor is the owner of the property located at 38 East Spruce Street, Norristown, PA

       19401 (the “Property”).

2.     U.S. Bank holds a Mortgage on the Property, which secures a Note held by U.S. Bank for

       payment of the principal sum of $198,700.00 with interest executed by Debtor (the
       64
            Note”).
o
J.     The Note matured on March 1,2017.

4.     Debtor’s Chapter 13 Plan provides that U.S. Bank’s claim will be paid through the Plan

       and that the Debtor will be marketing the Property for sale. However, the Plan provides

       that the proposed amount of the secured claim is $200,508.42. However, to date, there is

       an estimated amount owed to U.S. Bank of $218,135.81. U.S. Bank filed a Proof of

       Claim but intends to file an Amended Proof of Claim shortly to provide the exact amount

       of its claim.
Case 19-11000-elf     Doc 13      Filed 05/03/19 Entered 05/03/19 14:59:00             Desc Main
                                  Document      Page 2 of 3



5.   Moreover, the Plan is ambiguous in that it is not clear whether the referenced amount of

     $200,508.42 is inclusive of interest over the life of the Plan, or what rate of interest is

     proposing to be paid. The Note provides for an interest rate of 7.875%. The Plan should

     specifically provide that interest is to be paid on U.S. Bank’s claim at the rate of 7.875%.

6.   Section 1325(a)(5)(B)(ii) of the Bankruptcy Code provides that, with respect to a secured

     claim, one of the elements of Chapter 13 confirmation is that the value of property

     distributed under the Plan is not less than the allowed claim amount.

7.   In his Plan, Debtor is proposing to pay less than what U.S. Bank is owed and it is not

     clear whether the proposed amount to be paid is inclusive of interest to be paid over the

     life of the Plan, or what rate of interest is proposing to be paid. Pursuant to Section

     1322(c)(2) of the Bankruptcy Code, a Debtor may modify the rights of a secured

     claimholder who holds an interest in the Debtor’s real property if the last payment on the

     debt is due prior to the final payment under the Plan. However, courts have held that a

     plan confirmed under Section 1322(c)(2) of the Bankruptcy Code cannot modify the

     contractual interest rate of a secured creditor. See, In re Varner, 530 B.R. 621

     (Bankr.M.D.N.C 2015) (prohibiting modification of a secured creditor’s interest rate

     under Section 1322(c)(2)). See also, In re Draper, 2015 WL 7264669 (Bankr.E.D.V.

     2015) (allowing for payment of secured claim through Plan on debt that matured pre­

     petition but at the contractual interest rate).

8.   Like the above cases, the Debtor’s Plan should provide for payment of U.S. Bank’s claim

     at the contractual rate of interest but it fails to specify same.

9.   Moreover, the Plan is not feasible. As per Schedule .1, the Debtor’s net income is

     $3,790.67. If the estimated loan balance of $218,135.81 owed to U.S. Bank is amortized
Case 19-11000-elf       Doc 13     Filed 05/03/19 Entered 05/03/19 14:59:00              Desc Main
                                   Document      Page 3 of 3



       over five years at the contractual rate of interest of 7.875%, that equates to a monthly

       payment of $4,407.22 which is in excess of the Debtor’s net income and the $3,776.00

       proposed monthly Plan payment.

10.    In sum, the Plan is not confirmable because (a) it does not propose to pay the full amount

       of U.S. Bank’s claim, (b) it does not specify what interest rate is intended to be paid on

       U.S. Bank’s claim, (c) it is ambiguous as to whether the proposed amount to be paid is

       inclusive of interest to be paid over the life of the Plan, and (d) is not feasible because the

       Debtor’s net income is approximately $617.00 less than the monthly payment that would

       need to be paid to U.S. Bank in order to pay its claim over 60 months.

       WHEREFORE, U.S. Bank respectfully requests that confirmation of Debtor’s Chapter 13

Plan be denied, and for such relief as the Court may deem proper.

                                                       WEBER GALLAGHER SIMPSON
                                                       STAPLETON FIRES & NEWBY, LLP


                                                              /s/Peter E. Meltzer
Dated: May 3, 2019                                     By:
                                                               PETER E. MELTZER, ESQUIRE
                                                               2000 Market Street, 13'*’ Floor
                                                               Philadelphia, PA 19103
                                                               215-972-7900
                                                               Attorney for U.S. Bank
